As filed with the Securities and Exchange Commission on May 27, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:March 31, 2011 Item 1. Schedules of Investments. Al Frank Fund SCHEDULE OF INVESTMENTS at March 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 97.54% COMMUNICATIONS - 1.53% Major Telecommunications - 1.53% Nippon Telegraph & Telephone Corp. - ADR $ Verizon Communications, Inc. Total Communications (Cost $1,536,689) CONSUMER DURABLES - 5.26% Automotive Aftermarket - 0.91% Cooper Tire & Rubber Co. Goodyear Tire & Rubber Co. (a) Electronics/Appliances - 1.15% Helen Of Troy Ltd. (a) (b) Whirlpool Corp. Homebuilding - 1.19% D.R. Horton, Inc. M.D.C. Holdings, Inc. Toll Brothers, Inc. (a) Recreational Products - 2.01% Activision Blizzard, Inc. Hasbro, Inc. Mattel, Inc. Total Consumer Durables (Cost $4,875,504) CONSUMER NON-DURABLES - 3.68% Apparel/Footwear - 0.50% Delta Apparel, Inc. (a) (c) Beverages: Non-Alcoholic - 0.93% Coca-Cola Co. Food: Major Diversified - 0.55% Kraft Foods, Inc. - Class A Food: Meat/Fish/Dairy - 0.79% Tyson Foods, Inc. - Class A Tobacco - 0.91% Philip Morris International Inc. Total Consumer Non-Durables (Cost $2,907,143) CONSUMER SERVICES - 3.62% Cable/Satellite TV - 0.91% Comcast Corp. - Class A Casinos/Gaming - 0.43% International Game Technology Hotels/Resorts/Cruiselines - 0.40% Carnival Corp. (b) Media Conglomerates - 1.35% Walt Disney Co. Restaurants - 0.53% McDonald's Corp. Total Consumer Services (Cost $3,273,193) DISTRIBUTION SERVICES - 3.13% Electronics Distributors - 1.89% Avnet, Inc. (a) Ingram Micro, Inc. - Class A (a) Wayside Technology Group, Inc. Medical Distributors - 1.24% McKesson Corp. Total Distribution Services (Cost $2,218,471) ELECTRONIC TECHNOLOGY - 19.92% Aerospace & Defense - 5.70% American Science and Engineering, Inc. BE Aerospace, Inc. (a) Ducommun, Inc. General Dynamics Corp. L-3 Communications Holdings, Inc. LMI Aerospace, Inc. (a) Lockheed Martin Corp. Raytheon Co. Computer Communications - 1.38% Cisco Systems, Inc. (a) Digi International, Inc. (a) Computer Peripherals - 1.78% Seagate Technology PLC (a) (b) Western Digital Corp. (a) Xyratex Ltd. (a) (b) Computer Processing Hardware - 1.70% Apple Inc. (a) Hewlett Packard Co. Electronic Components - 1.21% AVX Corp. Vishay Intertechnology, Inc. (a) Electronic Production Equipment - 1.19% Aetrium, Inc. (a) Lam Research Corp. (a) Semiconductors - 6.15% Alpha & Omega Semiconductor Ltd. (a) (b) Diodes, Inc. (a) Integrated Device Technology, Inc. (a) Intel Corp. National Semiconductor Corp. Pericom Semiconductor Corp. (a) STMicroelectronics N.V. - ADR (c) Taiwan Semiconductor Manufacturing Company Ltd. - ADR TriQuint Semiconductor, Inc. (a) Telecommunications Equipment - 0.81% Corning, Inc. Total Electronc Technology (Cost $14,602,243) ENERGY MINERALS - 9.74% Integrated Oil - 4.52% Chevron Corp. Exxon Mobil Corp. Marathon Oil Corp. Petroleo BrasileiroS.A. - ADR Oil & Gas Production - 5.22% Anadarko Petroleum Corp. Apache Corp. Chesapeake Energy Corp. Devon Energy Corp. Occidental Petroleum Corp. Total Energy Minerals (Cost $5,692,606) FINANCE - 11.22% Financial Conglomerates - 1.69% JPMorgan Chase & Co. Prudential Financial, Inc. Investment Banks/Brokers - 1.52% Ameriprise Financial, Inc. NASDAQ OMX Group, Inc. (a) Life/Health Insurance - 1.62% Metlife, Inc. Unum Group Major Banks - 2.57% Bank of America Corp. Bank of New York Mellon Corp. BB&T Corp. Wells Fargo & Co. Property/Casualty Insurance - 1.57% Endurance Specialty Holdings Ltd. (b) Travelers Companies, Inc. Real Estate Investment Trusts - 0.91% BioMed Realty Trust, Inc. Regional Banks - 0.62% TCF Financial Corp. (c) Savings Banks - 0.72% Hudson City Bancorp, Inc. Total Finance (Cost $9,266,178) HEALTH SERVICES - 2.03% Managed Health Care - 2.03% Aetna, Inc. Unitedhealth Group, Inc. Total Health Services (Cost $1,086,822) HEALTH TECHNOLOGY - 7.54% Biotechnology - 0.99% Cephalon, Inc. (a) (c) Medical Specialties - 3.81% Baxter International, Inc. Covidien PLC (b) Palomar Medical Technologies, Inc. (a) Thermo Fisher Scientific, Inc. (a) Vascular Solutions, Inc. (a) Pharmaceuticals: Major - 2.74% Abbott Laboratories Bristol-Myers Squibb Co. Johnson & Johnson Novartis AG - ADR Total Health Technology (Cost $6,868,811) INDUSTRIAL SERVICES - 4.15% Contract Drilling - 2.61% Diamond Offshore Drilling, Inc. (c) Nabors Industries Ltd. (a) (b) Rowan Companies, Inc. (a) Engineering & Construction - 0.96% Tutor Perini Corp. Environmental Services - 0.58% US Ecology, Inc. Waste Management, Inc. Total Industrial Services (Cost $3,943,361) NON-ENERGY MINERALS - 3.64% Construction Materials - 0.54% Smith Midland Corp. (a) (e) Other Metals/Minerals - 1.25% BHP Billiton Ltd. - ADR (c) Precious Metals - 1.85% Freeport-McMoRan Copper & Gold, Inc. Yamana Gold, Inc. (b) Total Non-Energy Minerals (Cost $2,088,123) PROCESS INDUSTRIES - 3.66% Agricultural Commodities/Milling - 1.20% Archer-Daniels-Midland Co. Chemicals: Major Diversified - 0.72% E.I. Du Pont de Nemours and Co. Chemicals: Specialty - 0.64% OM Group, Inc. (a) Industrial Specialties - 1.10% Olin Corp. Total Process Industries (Cost $2,310,100) PRODUCER MANUFACTURING - 3.05% Electrical Products - 1.08% Harbin Electric, Inc. (a) (c) Industrial Machinery - 1.36% Eaton Corp. Trucks/Construction/Farm Machinery - 0.61% Navistar International Corp. (a) Total Producer Manufacturing (Cost $2,255,440) RETAIL TRADE - 6.07% Apparel/Footwear Retail - 2.86% American Eagle Outfitters, Inc. Nordstrom, Inc. Stage Stores, Inc. Department Stores - 0.76% J.C. Penney Company, Inc. Discount Stores - 0.59% Wal-Mart Stores, Inc. Drugstore Chains - 1.05% Walgreen Co. Home Improvement Chains - 0.81% Home Depot, Inc. Total Retail Trade (Cost $4,455,339) TECHNOLOGY SERVICES - 5.08% Information Technology Services - 1.00% International Business Machines Corp. Internet Software/Services - 0.94% United Online, Inc. United Technologies Corp. Packaged Software - 3.14% American Software, Inc. - Class A Compuware Corp. (a) Microsoft Corp. Symantec Corp. (a) Total Technology Services (Cost $4,258,366) TRANSPORTATION - 3.10% Marine Shipping - 1.55% Nordic American Tanker Shipping Ltd. (b) (c) Tidewater, Inc. Tsakos Energy Navigation Ltd. (b) Railroads - 1.21% Norfolk Southern Corp. Trucking - 0.34% Arkansas Best Corp. Total Transportation (Cost $2,370,801) UTILITIES - 1.12% Electric Utilities - 1.12% DTE Energy Co. Edison International Total Utilities (Cost $1,091,392) Total Common Stocks (Cost $75,100,582) SHORT-TERM INVESTMENTS - 2.56% Money Market Funds: 2.56% Invesco STIT-STIC Prime Portfolio, Institutional Class, 0.12% (d) (Cost $2,927,182) INVESTMENTS PURCHASED AS SECURITIES LENDING COLLATERAL: 6.37% Invesco STIT-STIC Prime Portfolio, Institutional Class, 0.12% (d) (Cost $7,287,147) Total Investments (Cost $85,314,911): 106.46% Liabilities in Excess of Other Assets: (6.46)% ) Total Net Assets: 100.00% $ ADR - American Depositary Receipt (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) All or a portion of this security is on loan.Total loaned securities had a market value of $7,144,262 at March 31, 2011. (d) Rate shown is the 7-day yield as of March 31, 2011. (e) Affiliated Company; the Fund owns 5% or more of the outstanding voting securities of the issuer.See Note 3 in the Notes to Schedule of Investments. Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at March 31, 2011 (Unaudited) Shares Value COMMON STOCKS: 97.01% COMMUNICATIONS: 2.10% Major Telecommunications: 2.10% Nippon Telegraph & Telephone Corp. - ADR $ Verizon Communications, Inc. Total Communications (Cost $327,491) CONSUMER DURABLES: 5.08% Automotive Aftermarket: 0.75% Cooper Tire & Rubber Co. Electronics/Appliances: 0.77% Whirlpool Corp. Homebuilding: 0.83% D.R. Horton, Inc. M.D.C. Holdings, Inc. Recreational Products: 1.88% Activision Blizzard, Inc. Mattel, Inc. Tools & Hardware: 0.85% Briggs & Stratton Corp. Total Consumer Durables (Cost $975,938) CONSUMER NON-DURABLES: 6.25% Apparel/Footwear: 1.91% Nike, Inc. - Class B VF Corp. Beverages: Non-Alcoholic: 1.06% Coca-Cola Co. Food: Major Diversified: 0.84% Kraft Foods, Inc. - Class A Food: Meat/Fish/Dairy: 0.92% Tyson Foods, Inc. - Class A Household/Personal Care: 0.48% Procter & Gamble Co. Tobacco: 1.04% Philip Morris International Inc. Total Consumer Non-Durables (Cost $814,502) CONSUMER SERVICES: 5.04% Cable/Satellite TV: 1.19% Comcast Corp. - Class A Casinos/Gaming: 0.86% International Game Technology Media Conglomerates: 1.15% Walt Disney Co. Movies/Entertainment: 0.87% World Wrestling Entertainment, Inc. - Class A Restaurants: 0.97% McDonald's Corp. Total Consumer Services (Cost $746,696) DISTRIBUTION SERVICES: 3.07% Electronics Distributors: 0.66% Wayside Technology Group, Inc. Medical Distributors: 1.27% McKesson Corp. Wholesale Distributors: 1.14% Genuine Parts Co. Total Distribution Services (Cost $362,001) ELECTRONIC TECHNOLOGY: 12.19% Aerospace & Defense: 3.42% American Science and Engineering, Inc. Boeing Co. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Computer Processing Hardware: 0.77% Hewlett Packard Co. Electronic Components: 1.25% AVX Corp. Jabil Circuit, Inc. Semiconductors: 5.79% Analog Devices, Inc. Intel Corp. Microchip Technology, Inc. National Semiconductor Corp. STMicroelectronics N.V. - ADR Taiwan Semiconductor Manufacturing Company Ltd. - ADR Texas Instruments, Inc. Telecommunications Equipment: 0.96% Telefonaktiebolaget LM Ericsson - ADR Total Electronic Technology (Cost $1,849,607) ENERGY MINERALS: 9.92% Integrated Oil: 6.89% Chevron Corp. Eni S.p.A. - ADR Exxon Mobil Corp. Marathon Oil Corp. Petroleo Brasileiro S.A. - ADR Total SA - ADR Oil & Gas Production: 3.03% Apache Corp. Chesapeake Energy Corp. Devon Energy Corp. Total Energy Minerals (Cost $1,154,868) FINANCE: 14.20% Financial Conglomerates: 1.65% JPMorgan Chase & Co. Prudential Financial, Inc. Investment Banks/Brokers: 0.97% Goldman Sachs Group, Inc. Life/Health Insurance: 0.91% Unum Group Major Banks: 3.21% Bank of America Corp. Bank of New York Mellon Corp. BB&T Corp. Toronto-Dominion Bank (a) Property/Casualty Insurance: 4.94% American Financial Group, Inc. Chubb Corp. Endurance Specialty Holdings Ltd. (a) Travelers Companies, Inc. W.R. Berkley Corp. Real Estate Investment Trusts: 0.88% LTC Properties, Inc. Savings Banks: 1.64% Hudson City Bancorp, Inc. New York Community Bancorp, Inc. Total Finance (Cost $2,390,395) HEALTH TECHNOLOGY: 5.61% Medical Specialties: 2.71% Baxter International, Inc. Covidien PLC (a) Medtronic, Inc. Pharmaceuticals: Major: 2.90% Abbott Laboratories Bristol-Myers Squibb Co. Johnson & Johnson Novartis AG - ADR Total Health Technology (Cost $938,489) INDUSTRIAL SERVICES: 2.34% Contract Drilling: 0.95% Diamond Offshore Drilling, Inc. Environmental Services: 1.39% US Ecology, Inc. Waste Management Inc. Total Industrial Services (Cost $444,449) NON-ENERGY MINERALS: 4.40% Other Metals/Minerals: 1.28% BHP Billiton Ltd. - ADR Precious Metals: 2.34% Freeport-McMoRan Copper & Gold, Inc. Yamana Gold, Inc. (a) Steel: 0.78% Nucor Corp. Total Non-Energy Minerals (Cost $468,472) PROCESS INDUSTRIES: 4.77% Agricultural Commodities/Milling: 0.87% Archer-Daniels-Midland Co. Chemicals: Major Diversified: 1.17% E.I. Du Pont de Nemours and Co. Chemicals: Specialty: 2.00% Aceto Corp. Methanex Corp. (a) Industrial Specialties: 0.73% Olin Corp. Total Process Industries (Cost $626,749) PRODUCER MANUFACTURING: 4.78% Industrial Conglomerates: 1.64% 3m Co. Ingersoll-Rand Company Ltd. - Class A (a) Industrial Machinery: 1.60% Eaton Corp. Trucks/Construction/Farm Machinery: 1.54% Caterpillar, Inc. Total Producer Manufacturing (Cost $523,065) RETAIL TRADE: 5.69% Apparel/Footwear Retail: 3.21% American Eagle Outfitters, Inc. Gap Inc. Nordstrom, Inc. Stage Stores, Inc. Department Stores: 0.50% J.C. Penney Company, Inc. Discount Stores: 0.83% Wal-Mart Stores, Inc. Electronics/Appliances Stores: 0.46% Best Buy Co., Inc. Home Improvement Chains: 0.69% Home Depot, Inc. Total Retail Trade (Cost $962,039) TECHNOLOGY SERVICES: 4.65% Information Technology Services: 1.13% International Business Machines Corp. Internet Software/Services: 1.60% United Online, Inc. United Technologies Corp. Packaged Software: 1.92% American Software, Inc. - Class A Microsoft Corp. Total Technology Services (Cost $756,880) TRANSPORTATION: 4.87% Air Freight/Couriers: 0.56% United Parcel Service, Inc. - Class B Marine Shipping: 2.91% Navios Maritime Holdings Inc. (a) Ship Finance International Ltd. (a) Tidewater, Inc. Tsakos Energy Navigation Ltd. (a) Railroads: 0.92% Norfolk Southern Corp. Trucking: 0.48% Arkansas Best Corp. Total Transportation (Cost $822,731) UTILITIES: 2.05% Electric Utilities: 2.05% DTE Energy Co. Edison International Exelon Corp. Total Utilities (Cost $358,029) Total Common Stocks (Cost $14,522,401) SHORT-TERM INVESTMENTS: 3.34% Money Market Funds: 3.34% Invesco STIT-STIC Prime Portfolio, Institutional Class, 0.12% (b) (Cost $626,925) Total Investments(Cost $15,149,326): 100.35% Liabilities in Excess of Other Assets: (0.35)% ) Net Assets: 100.00% $ ADR - American Depositary Receipt (a)U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day yield as of March 31, 2011. Al Frank Funds Notes to Schedule of Investments March 31, 2011 (Unaudited) Note 1 – Securities Valuation The Al Frank Funds’ (the “Funds”) investments in securities are carried at their fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Investments in other mutual funds are valued at their net asset value per share. Short-term securities having a maturity of less than 60 days are valued at their amortized cost, which approximates market value. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees. These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Fair valuation may also be used for securities that are subject to legal or contractual restrictions on resale, securities for which no or limited trading activity has occurred for a period of time, or securities that are otherwise deemed to be illiquid.Depending on the relative significance of the valuation inputs, these securities may be classified in either Level 2 or Level 3 of the fair value hierarchy. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of March 31, 2011: Al Frank Fund Level 1 Level 2 Level 3 Total Common Stocks Communications $ $
